Citation Nr: 1817224	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  09-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) prior to January 6, 2016.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 



INTRODUCTION

The Veteran completed active duty service with the United States Army from August 1984 to February 1991. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. Additionally, the Board notes that because the Veteran moved some time around November 2010, this case was transferred to the RO in Reno, Nevada.

 Although this appeal originated from a denial of an increased rating for right inguinal hernia repair residuals, pursuant to 38 C.F.R. § 1151 (2015) compensation was granted for left inguinal residuals in May 2010, and an October 2011 rating decision noted that the Veteran's ratings for both left and right inguinal hernia residuals were combined under Diagnostic Code 7338. Subsequently in its March 2012 and August 2013 decisions, the Board adjudicated the issues of entitlement to increased ratings for both conditions and took jurisdiction over the issue of TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 454  (2009).

This case was remanded to the Agency of Original Jurisdiction (AOJ) for completion of additional claim development in March 2012, August 2013, and in May 2017.
 
Although the Veteran initially requested a Board hearing when he filed his formal appeal, he subsequently withdrew this hearing request. Therefore, the Board has proceeded to adjudicate his appeal accordingly.


FINDINGS OF FACT

Prior to January 6, 2016, the evidence of record fails to demonstrate that the Veteran's service-connected disabilities precluded him from securing and following any substantially gainful employment.  

CONCLUSION OF LAW

Prior to January 6, 2016, the criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Per Board's May 2017 remand, the RO sent the Veteran a letter in June 2017 informing him that his claim was remanded to provide him with the opportunity to submit a medical release for any mental health records that may support his entitlement to a TDIU prior to January 6, 2016.  Additionally, the RO provided the Veteran with the necessary release form to facilitate VA in obtaining any records identified by the Veteran.  To date, no release form or additional evidence has been received from the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Review of the record further indicates that the Veteran has not identified any other sources of private or federal records that would further assist him in establishing his claim.  Consequently, the Board finds that VA has satisfied its duty to assist under the VCAA. 

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Analysis

The Veteran contends that his service-connected disabilities preclude him from maintaining substantially gainful employment.  He further reported that his service-connected hernias and testicular pain resulted in termination from employment. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

TDIU may be assigned where a veteran's schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2017).

From March 18, 2008 to June 28, 2009, service connection was in effect for dermatographism and urticarial, rated as 10 percent disabling; and inguinal hernia repair, right, rated as 10 percent disabling.  The combined rating was 20 percent.  At a 20 percent combined ratings, the Veteran's service-connected disabilities do not meet the percentage requirements of 38 C.F.R. § 4.16 (a) (2017).  

For the period from June 29, 2009 to January 5, 2016, service connection was in effect for dermatographism and urticarial, rated as 10 percent disabling; inguinal hernia repair, right with scar, rated as 10 percent disabling; left inguinal hernia status post repair with scar, rated as 10 percent disabling; testicle pain, status post left inguinal hernia repair, rated as 10 percent disabling; and major depressive disorder mild, recurrent (hereinafter "depression"), rated as 10 percent disabling.  [As noted above, by an October 2011 rating decision, right and left hernia repairs were recharacterized into a single rating as 20 percent disabling; however, the Veteran still has a combined rating of 40 percent for this period.]  At a 40 percent combined ratings, the Veteran's service-connected disabilities do not meet the percentage requirements of 38 C.F.R. § 4.16 (a) (2017).  

Nevertheless, it is VA's established policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for consideration of the assignment of TDIU. 38 C.F.R. § 4.16(b) (2017).  Neither the RO nor the Board may assign TDIU pursuant to 38 C.F.R. § 4.16 b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. § 3.341, 4.16(a), 4.19 (2017); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 4.1, 4.15, 4.16(a) (2017).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107  (2012).

The ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, while a VA examiner's opinion are not dispositive, the observations of the examiner regarding functional impairment due to the service-connected disability goes to the question of physical or mental limitations that may impact a veteran's ability to obtain and maintain employment.  Additionally, any determination made by SSA as to a veteran's eligibility for SSA disability is not binding on the Board in reaching its determination of whether a TDIU is warranted.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In January 2017, the Director of Compensation Service evaluated the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16 (b).  The Director reasoned that none of the available objective medical evidence supported the Veteran's contentions that his service connected disabilities prevented all employment prior to January 6, 2016.  

The Board can review the decision of the Director with regard to entitlement to a TDIU under 38 C.F.R. § 4.16 (b) and make an independent determination. Anderson v. Shinseki, 22 Vet. App. 423  (2008).  Thus, the remaining question is whether the Veteran's service-connected disabilities precluded gainful employment for which his education and occupational experience would have otherwise qualified him prior to January 6, 2016.

Following his military service, the Veteran worked for a computer company for 10 years.  See SSA Psychological Examination (May 2009).  Thereafter, the Veteran was employed as a technician for LCD panels.  Id.  The Veteran reported that he was terminated from this position because he could not move heavy objects (e.g., TV sets).  Id.  

In a letter received in October 2008, C.S. from a local flower shop, stated that she used to employ the Veteran as a temporary and seasonal employee.  Since the summer of 2007, she had been unable to employ the Veteran due to his complaints of pain in his lower groin area and an inability to perform his duties, to include what she considered "light lifting."  

In early 2009, the Veteran was hired by a family friend to provide personal home care.  The Veteran quit after four months due to complaints of unbearable pain.  

The evidence shows that the Veteran completed high school and some college.  No other education or specialized training is noted.  

A March 2008 VA Nursing Note reflects that the Veteran reported that his hernias were interfering with his employability and that he had lost a few jobs due to these manifestations.  

During an April 2008 QTC Examination for a right inguinal hernia, the Veteran reported pain, swelling, an inability to lift or stretch, and impaired sleep due to pain.  The condition had progressed to bilateral inguinal hernias with scars.  

A July 2008 VA Surgery Report for a diagnostic laparoscopy procedure for inguinal hernias, found no evidence of either a left or right inguinal hernia, direct or indirect.

In a letter dated in September 2008, the Veteran indicated that he had been unable to find gainful employment due to his restrictions in lifting from his inguinal hernias.  

 A May 2009 private psychological evaluation for SSA determination reflects that the Veteran reported having problems in April 2008.  He stated he was a technician for LCD panels and was fired when he could not move heavy television sets.  Prior to that he was employed by a computer company for 10 years.  He stated that he tried to find employment, but employers will have nothing to do with him when he discloses his history of hernias.  The examiner concluded that the Veteran's mental health prognosis was good and he appeared to be functioning fairly well, despite being in quite a lot of pain.  

During a November 2009 QTC skin examination, the Veteran reported that flare-ups of his skin disabilities impaired his ability to perform daily tasks due to itching, severe mood swings, anger issues, irritability, swelling of the extremities resulting in limited dexterity, joint pain, difficulty breathing, and swelling of the throat.  The Veteran also reported that the resulting rash from his skin disabilities interfered with work and mental health issues have evolved.  The examiner remarked that the occupational impairment of the Veteran's skin disabilities was a rash, which caused embarrassment.  The examiner further remarked that the Veteran's occupational limitations were due to his psychiatric issues. 

A November 2009 State Department of Mental Health Progress Note by Dr. M.R., indicated that the Veteran reported that his moods and functioning were better, and he wanted to continue on antidepressants.  The doctor noted that the Veteran was very angry that he had chronic pain, limited lifting ability, and decreased functioning resulting in him being unable to work.  The doctor concluded that the Veteran's response to antidepressants was partially effective.

A January 2010 QTC psychiatry examination reflects that the Veteran was diagnosed with major depressive disorder due to general medical condition. The examiner remarked that while the Veteran stated his inability to sit still more than 15 minutes at a time or to perform certain activities of daily living, the fact that he appeared to sit comfortably though the examination belies some of those claims.  She commented that the Veteran was able to establish and maintain effective work/school and social relationships.  She furthered that the best description of his current psychiatric impairment is that the Veteran's psychiatric symptoms were mild and transient, they caused occupational, and social impairment with decrease in work efficiency and occupational tasks, but only during periods of significant stress.  

In a May 2010 State Department of Mental Health Progress Note by Dr. M.R., the Veteran reported that his pain was still chronic and describe three different types of pain: a burning pain that was controlled by pain medication; a sharp pain that radiated from his penis to scrotum, which happened a couple times a week; and a debilitating testicular pain, which happened once every 5-10 days and could occur 3-4 times within a 24-hour period with 4-6 hours between episodes.  The Veteran reported that amitriptyline helped him sleep through some of this pain.  The doctor noted that the Veteran appeared to be coping with the stress, and found his response to antidepressants effective.

A February 2011 VA CBOC/PAHRUMP/Progress Note indicated that the Veteran had a "plethora of complaints," including that he could not lift items due to severe scrotal pain.  Additionally, situational depression with partial efficacy on Wellbutrin was noted.  The Veteran was scheduled for a March 2011 appointment with VA mental health professional G.M. to assess his depression, and for which he failed to report. 

A December 2012 VA examination for hernias, and its accompanying February 2013 Addendum, found that the Veteran's hernia condition impacted his ability to work.  The examiner stated that the Veteran has severe limitation in bending or lifting due to left inguinal pain.  He also has moderate limitation in prolonged sitting, specifically riding in a car, due to the same pain.  Therefore, physical and sedentary employabilities are severely and moderately affected respectively by his left inguinal pain.  

However, in the February 2013 addendum, the VA examiner noted that the assessment was made based on the subjective complaints of pains and functional limitations as reported by the Veteran.  The examiner furthered that "Overall, those limitations, are most likely disproportionately more severe than the objective findings and observation during this exam."  The examiner explained that the frequency of the Veteran's medical visits and pain medication refills were less consistent with his complaint of disabling pain.  

The record indicates that following his December 2012 VA examination, the Veteran received no further care from the VA Southern Nevada Healthcare System through January 6, 2016.  The record indicates that, during the period under review, there are no medical treatment records or indirect complaints regarding the functional limitation of the Veteran's skin disabilities.  Furthermore, there are no mental health treatment records following the March 2011 "no show" appointment with VA mental health professional G.M.

In January 2017, the Director of Compensation Services (Director) issued an administrative decision denying TDIU on an extraschedular basis.  The Director stated that none of the available objective medical evidence supports the Veteran's contentions that any of his service connected disabilities or a combination of the effects of the service connected disabilities prevented all employment prior to January 6, 2016.  Evidence revealed some mild problems with depression, no disabling effects due to his skin condition, and subjective reports of pain and discomfort of his abdominal area and testicle due to the right and left hernia surgeries.  None of the treating providers indicated that the Veteran was unable to work.  None of the evidence reveals ER visits or hospitalizations for this time period.  Entitlement to a TDIU for the time period prior to January 6, 2016 was not established.  

In light of the foregoing evidence, the Board finds that, despite the Veteran's symptoms associated with his various service connected disabilities, the evidence shows that, for the period prior to January 6, 2016, the functional impairment was not so severe that it likely rendered him unable to secure and maintain gainful employment.

The Board has considered the Veteran's assertions that he is unable to work as a result of his service-connected disabilities.  However, the Veteran does not possess expertise in medical or vocational matters and, thus, cannot competently opine on the question of whether such symptoms actually rendered him unemployable during the period in question. 

The Board finds probative the remarks in the VA examiner's February 2013 addendum that the Veteran's subjective complaints regarding his functional limitations were disproportionately more severe than the objective findings and observation during his examination.  Likewise, the Board finds that the earlier January 2010 QTC psychiatry examiner's observations that despite  the Veteran's assertions he was unable to sit still more than 15 minutes due to his service connected disabilities, he appeared to sit comfortably though the examination, which belies some of those claims.  Further, there is no expert medical opinion of record to bolster the subjective, lay evidence regarding the Veteran's functional impairments due to pain or mental health symptoms to the extent that such prevent the Veteran from any form of substantially gainful employment.  

The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.

For the forgoing reasons, in this case, the Board finds that competent, probative evidence simply does not support a finding that the Veteran's service-connected disabilities, rendered him unemployable for the period prior to January 6, 2016, and that, therefore, the claim must be denied. The Board finds that the competent, probative evidence of record is not so evenly balanced as to warrant application of the benefit-of-the-doubt doctrine on this point.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to TDIU prior to January 6, 2016 is denied.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


